DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/21/2022 has been entered. Claims 1 and 3-29 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 11/4/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-12, 15 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2014/0206088, hereinafter Lentin view of United States Application Publication No. 2015/0108034, hereinafter Deutschle.
Regarding claim 1, Lentz teaches a cartridge (item 100) for nucleic acid detection (intended use MPEP § 2114 (II) and is taught in paragraph [0033]) which is used in an apparatus for extracting nucleic acids from a specimen, amplifying the extracted nucleic acids and detecting the amplified nucleic acids (intended use MPEP § 2114 (II)), the cartridge comprising: a first member (item 100) provided with a plurality of nucleic acid extraction wells (item 160), comprising at least one nucleic acid extraction well (item 160) having at least one nucleic acid extraction reagent sealed therein in advance (paragraph [0046]), and a nucleic acid amplification/determination well (item 130) for amplifying the nucleic acids and determining the amplified nucleic acids (intended use MPEP § 2114 (II)), and one or a plurality of reagent containers (items 140 and 160) having one or a plurality of nucleic acid amplification reagents sealed therein in advance (paragraph [0046]), wherein the one or the plurality of reagent containers are fixed so as to be a part of the cartridge, thereby integrating the cartridge and the plurality of reagent containers (figure 1A).
Lentz fails to teach the second member and wherein the one or the plurality of reagent containers is fixed to the first member and the second member by being longitudinally or vertically sandwiched between the first member and the second member.
Deutschle teaches a strip shaped support plate (Deutschle, item 10) which clips longitudinally (Deutschle, item 20) onto a carrier (Deutschle, item 30) thereby sandwiching the carrier between the first and second member so that vials can be supported and held in place with the strip shaped support plate and then clipped onto the carrier to fix the vials to the carrier (Deutschle, paragraphs [0071]-[0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a second strip shaped support plate of Deutschle to the device of Lentz thereby longitudinally sandwiching the reagent containers between the first and second members because it would allow for the holding in place of the containers (Deutschle, paragraphs [0071]-[0072]).

Regarding claim 4, modified Lentz teaches wherein: the first member (item 100) is provided with a first top plate that has a plurality of open nucleic acid extraction wells (item 160) and an attachment plate having the first openings (figure 1A); the second member is provided with a second top plate that has the second openings (see supra); and the second top plate is attached to the attachment plate (the strip shaped support plate is attached to the first member of Lentz).
Regarding claim 5, modified Lentz teaches wherein: a protrusion (Deutschle, item 12a) is formed on the inner surface of the first opening or the second opening (Deutschle, figure 2A); the container is provided with a flange that protrudes out from the outer surface of the container (Deutschle, figure 1); and the flange sits on the protrusion (Deutschle, figure 2B).
Regarding claim 6, modified Lentz teaches wherein the protrusion is an annular protrusion (Deutschle, figure 2A); and the flange is an annular flange (Deutschle, figure 1).
Regarding claim 7, modified Lentz teaches wherein a plurality of recessed parts are formed in of the first member (Lentz, figure 2C, item 30 has a recess where item 20 clips to) while a plurality of nails (item 20) are formed in the second member (figure 2C) so that the plurality of nails can lock with the plurality of recessed parts to integrate the first member, the second member and the plurality of reagent containers (figure 2C).
Regarding claim 9, Lentz teaches comprising a plurality of suction parts that can be suctioned by a cartridge picker (any part on which a suction can be performed is considered a suction part).
Regarding claim 10, Lentz teaches wherein the plurality of suction parts are hollows formed in each of the first member and the second member (any of the openings can be considered to be a hollow as claimed).
Regarding claim 11, Lentz teaches wherein the first member is provided with a heating well (item 200) for heating and denaturing the extracted nucleic acids (intended use MPEP § 2114 (II)).

Regarding claim 15, modified Lentz teaches wherein the nucleic acid amplification/determination well is fitted into the second member without being tightly fixed thereto (Deutschle, paragraph [0070]).
Regarding claim 29, modified Lentz teaches wherein the nucleic acid amplification/determination well is fitted into the second member without being tightly fixed thereto in a free state as a separate member from the second member (see supra).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz and Deutschle as applied to claim 1 above, and further in view of United States Application Publication No. 2001/0041341, hereinafter Besemer.
Regarding claim 8, Lentz and Deutschle teach all limitations of claim 1; however, they fail to teach the first member and the second member are welded together.
Besemer teaches a device in which two parts of a casing are either welded together or clipped together (Besemer, paragraph [0089]).
Examiner further finds that the prior art contained a device/method/product (i.e., welding of the first and second plates) which differed from the claimed device by the substitution of component(s) (i.e., clipping of the first and second plates) with other component(s) (i.e., welding of the first and second plates), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., welding of the first and second plates instead of clipping of the first and second plates), and the results of the substitution (i.e., holding of the plates together) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute clipping of the first and second plates of reference Deutschle with welding of the first and second plates of reference Besemer, since the result would have been predictable.

	
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz and Deutschle as applied to claim 1 above, and further in view of United States Application Publication No. 2010/0209304, hereinafter Sarofim.
Regarding claim 13, Lentz and Deutschle teach all limitations of claim 1; however, they fail to teach the first member is provided with a plurality of ribs. 
Sarofim teaches a device which a ribs with a sufficient mechanical strength to stiffen the body of the device (Sarofim, paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of ribs to the first member because they would stiffen the body of the device (Sarofim, paragraph [0013]).
Regarding claim 14, Lentz and Deutschle teach all limitations of claim 1; however, they fail to teach the second member is provided with a plurality of ribs. 
Sarofim teaches a device which a ribs with a sufficient mechanical strength to stiffen the body of the device (Sarofim, paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of ribs to the second member of Lentz because they would stiffen the body of the device (Sarofim, paragraph [0013]).

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz and Deutschle as applied to claim 1 above, and further in view of United States Application Publication No. 2011/0181875, hereinafter Nakahana.
Regarding claims 25 and 26, Lentz teaches the device is made from propylene (paragraph [0053]); however, Lentz and Deutschle they fail to teach the nucleic acid amplification/determination well is formed of a white resin material.
Nakahana teaches a sample storage container which has a portion made from white polypropylene so that the container can be written on (Nakahana, paragraph [0074]).
.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz and Deutschle as applied to claim 1 above, and further in view of United States Patent No. 6,079,593, hereinafter Konrad.
Regarding claims 27 and 28, Lentz and Deutschle teach all limitations of claim 1; however, they fail to teach a cartridge housing, wherein the cartridge housing houses one or more of the cartridges for nucleic acid detection in a stack with an opening for pushing out a bottommost cartridge from the stack.
Konrad teaches a storage container for stackable consumer articles which has a housing (Konrad, item 7) which has an opened bottom through which the articles can be removed (Konrad, column 4, lines 17-56) so that the articles can be removed which protecting the devices from dirt and function as a storage device (Konrad, column 1, lines 11-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the cartridge housing with bottom opening for removing the bottom cartridge because it would protect the devices from dirt and function as a storage device (Konrad, column 1, lines 11-13).

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Deutschle does not teach fixing of reagent containers to the first member and the second member by being longitudinally or vertically sandwiched between the first and the second member is not found persuasive. As can be seen in Deutschle, item 20 is two halves which are split longitudinally and the containers are attached to the two halves when the two halves are clipped to each other. Therefore, Lentz in view of Deutschle teach all limitations of the instant claims and is rendered as obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796